IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 99-50968
                           Summary Calendar



JOHN TOM HIGGINS, III,

                                           Plaintiff-Appellant,

versus

LARRY ALLISON, In His Individual and Official Capacities; ET AL.,

                                           Defendants,

LARRY ALLISON,    In His Individual and Official Capacities,

                                           Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. A-98-CV-740-JN
                       --------------------
                           June 21, 2000

Before DAVIS, EMILIO M. GARZA and DENNIS, Circuit Judges.

PER CURIAM:*

     John Tom Higgins, III, appeals the district court’s

dismissal of his 42 U.S.C. § 1983 claim that he was maliciously

prosecuted in violation of his constitutional rights.    Higgins

contends that Allison was not entitled to absolute immunity

following his recusal.

     Allison is entitled to absolute immunity because each of his

alleged acts was intimately associated with the judicial phase of

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 99-50968
                                -2-

the criminal process.   See Kerr v. Lyford, 171 F.3d 330, 336 (5th

Cir. 1999).

     AFFIRMED.